IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Daniel Patton,                           :
                       Appellant         :
                                         :
                  v.                     : No. 1608 C.D. 2018
                                         :
Commonwealth of Pennsylvania,            :
Department of Transportation,            :
Bureau of Driver Licensing               :


                                     ORDER

            NOW, January 30, 2020, having considered Appellant’s application for

reargument, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge